Filed 10/16/19
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


 CYNTHIA DOBBS et al.,               B290509

        Plaintiffs and Appellants,   (Los Angeles County
                                     Super. Ct. No. BC626459)
        v.

 CITY OF LOS ANGELES,

        Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Marc R. Marmaro, Judge. Affirmed.
     Raymond Ghermezian for Plaintiffs and Appellants.
     Manning & Kass, Ellrod, Ramirez, Trester, Sevan Gobel
and Ladell Hulet Muhlestein for Defendant and Respondent.
                    ____________________
       The rule deciding this case is look where you are going. In
broad daylight, Cynthia Dobbs walked into a round concrete
pillar. It was 17.5 inches wide and 17.5 inches tall. A field of
these unpainted pillars, also called bollards, protects the Los
Angeles Convention Center from car bombs. They are the height
of your average coffee table. Dobbs walked into one of them and
sued the City of Los Angeles because it allegedly created a
dangerous condition that caused her to trip and fall. The trial
court granted summary judgment against her. We affirm.
       About two million people visit the convention center yearly.
More than 50 bollards are in front of its south hall. For the nine
years before Dobbs’s accident, no one filed an injury claim.
       The City successfully invoked a statutory defense called
design immunity. Design immunity shields public entities from
personal injury claims when a public employee reasonably
exercised discretionary authority when approving the design at
issue. (Gov. Code, § 830.6.)
       Design immunity has three required elements. (Hampton
v. County of San Diego (2015) 62 Cal.4th 340, 342 (Hampton).)
The City successfully established all three.
       We pass by the first element, which the City satisfied,
according to Dobbs’s stipulation at oral argument.
       The second element requires discretionary approval of the
design before construction. (Hampton, supra, 62 Cal.4th at p.
342.) City Engineer Robert Horii approved the plans, which bore
his office’s official stamp.
       Dobbs faults a declaration about the design approval
process but it was adequate. Discretionary approval need not be
established with testimony of the people who approved the
project. Testimony about the entity’s discretionary approval




                                 2
custom and practice can be proper even though the witness was
not personally involved in the approval process. (Gonzales v. City
of Atwater (2016) 6 Cal.App.5th 929, 947.) The declarant here
had 14 years of experience in the relevant agency as a project
manager. This pertinent personal experience is substantial and
sufficient. The trial court properly overruled Dobbs’s objections
to this declaration.
       The third element is whether there is any substantial
evidence of the reasonableness of the public entity’s approval of
the design. This question is one of law, not fact. (Rodriguez v.
Department of Transportation (2018) 21 Cal.App.5th 947, 955.)
The evidence of reasonableness need not be undisputed, as the
statute provides immunity when there is substantial evidence of
reasonableness, even if contradicted. (Grenier v. City of Irwindale
(1997) 57 Cal.App.4th 931, 940.) The statute grants immunity as
long as reasonable minds can differ concerning whether a design
should have been approved. The design need not be perfect but
merely reasonable under the circumstances. (Ibid.; cf. Gov. Code,
§ 830.2 [a condition is not dangerous if a trial or appellate court
determines the condition created only a minor risk of injury].)
       The trial court rightly found this exercise of approval
authority was reasonable. Key evidence included how this
bollard looked on the sidewalk. It was big. It was designed to
stop cars. It was obvious to pedestrians who looked where they
were going. There is more proof of reasonableness, but we need
not recite it because reasonable minds would agree this bollard in
this location was conspicuous and not a danger to pedestrians.
(See Davis v. City of Pasadena (1996) 42 Cal.App.4th 701, 704-
705.) It was reasonable to approve this plan.




                                 3
      Dobbs offers misdirected arguments. She faults
declarations referring to two rows of bollards when she says there
were three rows. The number of rows does not matter when the
important thing from a tripping perspective is the size of the one
bollard into which Dobbs walked.
      Dobbs attacks the admissibility of two exhibits, which were
inessential to the trial court’s ruling and irrelevant to our
analysis.
      Tort law incorporates common sense. When one walks into
a concrete pillar that is big and obvious, the fault is one’s own.
                           DISPOSITION
      The judgment is affirmed. Costs to the City of Los Angeles.



                                          WILEY, J.

We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                4